Citation Nr: 0710720	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
20 percent for postoperative degenerative arthritis of the 
right (major) shoulder.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right (major) hand disorder secondary to 
degenerative arthritis of the right (major) shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) in the Army National 
Guard from March 1972 to June 1979 and from July 1980 to 
February 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from August 2002 and December 2003 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In the December 2003 rating 
decision, the RO increased the evaluation for postoperative 
degenerative arthritis of the right shoulder to 20 percent.  
As that award was not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  The veteran is right handed, thus his right shoulder 
disability affects his major arm.

2.  The veteran's service-connected right shoulder disability 
is manifested by subjective complaints of pain, weakness, 
popping, and locking of the shoulder with objective evidence 
of reduced range of motion.

3.  Medical evidence shows that limitation of motion of the 
right arm is neither to midway between the side and shoulder 
level nor to 25 degrees from the side.  

4.  The veteran's right shoulder disability shows no evidence 
of any ankylosis, nor impairments of the humerus.

5.  The veteran's service-connected right hand disability is 
manifested by no more than a weakened grip.  There is no 
medical evidence of an incomplete and moderate paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for postoperative degenerative arthritis of the 
right (major) shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5203 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for a right hand disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.124 a, Diagnostic Code 8616 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record, service and 
post-service medical records, VA examination reports, and lay 
statements is adequate for determining whether the criteria 
for higher initial disability ratings have been met.  With 
respect to the VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In a January 2004 letter, the 
veteran stated that there was no additional medical evidence 
regarding his claims.  Moreover, the veteran was examined 
twice in connection with this matter.  Thus, the Board 
considers the VA's duty to assist is satisfied.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an effective date, if a higher 
disability rating was granted on appeal.  Since higher 
ratings are being denied, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  Moreover, the June 2002 and November 2003 RO letters 
satisfied the four elements delineated in Pelegrini, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  No 
further VA notice is therefore required with respect to his 
claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).




Analysis

The veteran contends that the initial disability ratings 
assigned for his postoperative degenerative arthritis of the 
right shoulder and a right hand disorder should be increased 
to reflect more accurately the severity of his 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. §  4.1.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 4.3.  Because the present appeal arises from an 
initial rating decision, which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Initial Rating Claim for Postoperative Degenerative Arthritis 
of the Right Shoulder

The veteran's postoperative degenerative arthritis of the 
right shoulder is rated as 20 percent disabling under 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5010-5203 (2006).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Diagnostic Code 5200 provides disability ratings in excess of 
20 percent for ankylosis of scapulohumeral articulation for 
the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2006).

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level is rated 20 percent disabling.  Limitation 
of the arm midway between the side and the shoulder level is 
rated 30 percent disabling on the major side; and limitation 
to 25 degrees from the side is rated 40 percent disabling on 
the major side.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2006).

Diagnostic Code 5202 provides disability ratings for 
impairments of the humerus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2006).

Diagnostic Code 5203 provides that a 10 percent evaluation is 
warranted for nonunion of the clavicle or scapula, without 
loose movement or malunion of the clavicle or scapula.  A 20 
percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula, 
with loose movement.  These evaluations are the same for 
either the major or minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2006).

The veteran's claims file contains two VA joints examinations 
and a private medical opinion.  

The veteran underwent a VA examination in August 2002, where 
he reported an increase in pain in his right shoulder.  Upon 
examination, the range of motion for flexion was 140 degrees; 
abduction was 145 degrees; adduction was 35 degrees; external 
rotation was 70 degrees; and internal rotation was 62 
degrees.  The examiner noted that there was no clicking of 
the right shoulder on range of motion tests.  X-rays of the 
right shoulder showed arthritic changes.  There was moderate 
functional loss due to pain and moderate loss of strength.  

In August 2003, Robert B. Currey, M.D., submitted a letter 
indicating that the veteran had a history of dislocation in 
his right shoulder.  On examination, the veteran had 90 
degrees of forward elevation, 60 degrees of abduction, 20 
degrees of external rotation, and he was able to move his 
hand down over the sacrum on internal rotation.  The private 
physician noted that he did not notice any significant 
atrophy over the supra or infraspinatus on either side.

Subsequently, in October 2003, the veteran underwent another 
VA joints examination to ascertain the extent of his service-
connected right shoulder disability.  The veteran reported 
pain in his shoulder area along with weakness, stiffness, and 
locking of the right shoulder.  He had increased fatigability 
and lack of endurance of his right shoulder, but reported no 
problems with dislocation.  Upon examination, the veteran's 
right shoulder had an active forward flexion of 60 degrees, 
active abduction of 60 degrees, modified internal rotation of 
15 degrees, and external rotation of 20 degrees.  The 
examiner concluded that the veteran's right shoulder had 
severe functional loss due to pain and decreased range of 
motion.

In considering the veteran's claim, the Board notes that, 
although he did not report problems with dislocation or 
nonunion of the clavicle or scapula, the veteran is currently 
in receipt of the maximum disability rating of 20 percent 
under Diagnostic Code 5203.  Further, the Board observes that 
the limitations of motion for forward flexion to 60 degrees 
and abduction to 60 degrees are above the midway between side 
and shoulder level and, thus, more closely approximates a 20 
percent rating under Diagnostic Code 5201.  Examination 
findings did reveal motion limited by pain and weakness, 
however, the Board finds that a 20 percent schedular rating 
adequately addresses any additional functional limitation due 
to consideration of 38 C.F.R. § 4.40, 4.45 and 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. at 206.

Lastly, an initial rating in excess of 20 percent is 
unavailable under Diagnostic Codes 5200 and 5202 since there 
is no evidence of fibrous union of the humerus or ankylosis.  
Consequently, the Board concludes that the preponderance of 
the 

evidence is against an initial rating in excess of 20 percent 
for the veteran's postoperative degenerative arthritis of the 
right shoulder.  

Initial Rating Claim for a Right Hand Disability

The veteran's right hand disorder is service-connected as 
secondary to this right shoulder disability and is rated as 
10 percent disabling under 38 C.F.R. §§ 4.124a, Diagnostic 
Code 8616 (2006).  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 
4.124a.

The August 2003 letter submitted by Dr. Currey reveals that 
the veteran's right hand grip was weaker than the left.  
However, at the October 2003 VA examination, the veteran 
reported no problems with his right hand.  Upon examination, 
the examiner found that the right hand had decreased squeeze 
strength, but with no objective findings of atrophy.  

Upon review of the evidence, the Board finds that the 
neurological manifestation affecting the right hand consists 
of only a mild decrease in strength.  This resembles no more 
than a mild incomplete paralysis and warrants no more than a 
10 percent initial evaluation.  There is no evidence shown in 
the record to suggest that the veteran's neuropathy is more 
than mild in nature.  Accordingly, an initial rating in 
excess of 10 percent is not warranted for the right hand.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, higher ratings for the 
veteran's right shoulder and hand disabilities might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's service-connected disabilities 
have been persistently more severe at any time during the 
appeal period.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's right shoulder and right hand 
disabilities have resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny his claims.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

An initial disability rating in excess of 20 percent for 
postoperative degenerative arthritis of the right shoulder is 
denied.

An initial disability rating in excess of 10 percent for a 
right hand disorder, secondary to degenerative arthritis of 
the right shoulder, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


